               Case 1:18-cv-02977-DLC Document 116 Filed 08/05/19 Page 1 of 1


                                       Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                        Robert J. Cleary
August 5, 2019                                                                                                          Member of the Firm
                                                                                                                        d +1.212.969.3340
By ECF                                                                                                                  f 212.969.2900
                                                                                                                        rjcleary@proskauer.com
                                                                                                                        www.proskauer.com
Hon. Denise L. Cote
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

            Re:         Motion for Entry of Default Judgment in Securities and Exchange Commission v.
                        Longfin Corp. et al., case 1:18-cv-02977-DLC

Dear Judge Cote:

I represent Venkata S. Meenavalli in the above-captioned matter. I write to inform the Court
that, although we dispute the substantive allegations in the Complaint, Mr. Meenavalli has
decided not contest the SEC’s motion for entry of a default judgment (Dkt. 98).

Respectfully submitted,

/s/ Robert J. Cleary

Robert J. Cleary

cc:         Adam B. Gottlieb, Esq. by ECF
            Samantha M. Williams, Esq. by ECF
            Stephan J. Schlegelmilch, Esq. by ECF
            Robert G. Heim, Esq. by ECF




      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
